10

1]
12

>

13

14

15

16

17

18

1S

20

21
ae

23

24

25

26

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 1 of 47 PagelD# 1

RECEIVED

IN THE UNITED STATES DISTRICT COURT,

EASTERN DISTRICT Of) VIRGINIAy |): 5u

 

CLERK US DISTRICT COURT
Pro Se ALEAANORIA, Via
Lama Maksosa bs = V\2 | Ww
OLCW WS UnelMsn

44044 Ferncliff Terrace
Ashburn VA 20147

Plaintiff,
Vv.
Amazon.com Inc, Amazon Web Services
Registered Agent
251 Little Falls Drive, City of Wilmington,
County of New Castle, State of Delaware 19808

PLAINTIFF DEMANDS
Defendant. TRIAL BY JURY

COMPLAINT
Comes now Lama Maksosa (Plaintiff), for her complaint against Defendant,

Amazon Web Services and Amazon (Defendant) of the city of Herndon, Virginia.

NATURE OF THE CLAIMS

Plaintiff, Lama Maksosa, who is Bonafede law-abiding citizen and resident of Virginia,
Loudoun county is filing complaint against defendant Amazon and its subsidiary
Amazon Web Services, where the defendant was employed for the past five years

because of Discriminatory Intent/Treatment which violates title VII of the Civil Rights

6 January 2021 1
10
11
12
13
14
15
16
17
18
19
20

21
22

23

24

25

26

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 2 of 47 PagelD# 2

IN THE UNITED STATES DISTRICT COURT,
EASTERN DISTRICT OF VIRGINIA

Pro Se
Lama Maksosa
44044 Ferncliff Terrace

Ashburn VA 20147

     

Plaintiff,
V.
Amazon.com Inc, Amazon Web Services
Registered Agent _
aot Little:Ralls Drive, City of Wilmington,

of

rk
eo}

of New Gastle, State.of Dela
i te |

Ne 4 o - :
Défendant®=

   

COMPLAINT

Comes now Lama Maksosa (Plaintiff), for her complaint against Defendant,

Amazon Web Services and Amazon (Defendant) of the city of Herndon, Virginia.

NATURE OF THE CLAIMS

Plaintiff, Lama Maksosa, who is Bonafede law-abiding citizen and resident of Virginia,
Loudoun county is filing complaint against defendant Amazon and its subsidiary
Amazon Web Services, where the defendant was employed for the past five years

because of Discriminatory Intent/Treatment which violates title VII of the Civil Rights
27

28

29

30

31

32

33

34

35

36

37

38

39

40

41

42

43

44

45

46

47

48

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 3 of 47 PagelD# 3

Act of 1964 (Title VII), which prohibits employment discrimination based on race,
color, religion, sex or national origin and sexual harassment retaliation per the 1991
amendment to the Title VII of the Act.

JURISDICTION AND VENUE
This court has jurisdiction over this matter pursuant to 28 U.S.C §§ 1331 and 1343
because this action involves federal questions regarding the deprivation of Plaintiff’s
rights under federal civil rights laws.
Venue is proper for this district pursuant to § 2000-(5)(f)(3), because the unlawful
employment practices occurred in this because Amazon Inc and Amazon webservices

are also located in this district at 4250 Fairfax Dr, Arlington, VA 22203, USA and

   
   

_

pLAINTIE F” is oa@k of Virgin

 

Ferncliff Terrace, Ashburn, VA 20147.

2- Amazon Web Services “ Defendant”, address is 13200 Woodland Park, Herndon
VA 20171, and Amazon Headquarter is located at 4250 Fairfax Drive,
Arlington, VA.

PROCEDURAL REQUIREMENTS
Plaintiff filed a timely charge of discrimination based on national origin, sexual
harassment and retaliation, against Defendant with the United States Equal
Employment Opportuntiy Commission (“EEOC”), and received her Notice of Right to

Sue within Ninety (90) days on Oct 16.
49

50

51

52

53

54

55

56

57

58

59

60

61

62

63

64

65

66

67

68

69

70

71

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 4 of 47 PagelD# 4

FACTUAL ALLEGATION
PLAINTIFF joined Amazon in February 2015 as a temporary assignment during
which. PLAINTIFF started as a temporary employee and then was hired as a fulltime
permanent employee in July 2015. During Plaintiff assignment as a supply chain
manager, Plaintiff was asked to work on stretch task to support another team, during
which PLAINTIFF developed dashboard for the Security team, the security team were
pleased of the PLAINTIFF work and the security manager Bill Bland offered
PLAINTIFF Level 5 position as a business Analyst in March 2015, PLAINTIFF
manager then Sam Davis told PLAINTIFF to stay with his team and he will match Mr.

Bland’s offer since PLAINTIFF is more interested in a project management role, later

   

  

  
 
 

      

   
    

managergam ‘4 to opefi job
ff Mee cht Ente, e fp af E Tees Sp ey ei fe fa Cather i
icf ti ae 1S ger a eg ae i a z t
requisition wi AINTIFF2 LIFE: ‘promote
ir rn ne F pra

Shes) WA, 47 mi P by TA Ad A. am tu. fa tha 3
her to‘Yé¥él 5 THApril-2016 duiting‘Amason"s antl réview! so PEAL

B

NTIEP%inéd the

team at level 4 on July 2015, Mr. Davis left the company in December of 2015 and

 

PLAINTIFF started to report to Marc Darling who was also level 5. Marc Darling knew
of the history of PLAINTIFF work and the level 5 offer with the security team. Plaintiff
during her tenure as a supply chain program manager developed an optimized spare
parts replenishment mechanism that provided over $ 30 M in cost saving. While
Plaintiff deserved promotion, manager then Marc Darling who was L5 level refused to
promote Plaintiff for her accomplishment and in addition to the outstanding promise
claiming that PLAINTIFF lacks the “Earn trust Amazon leadership principle” without
furnishing evidence of the gap, and he disregarded that Plaintiff had established great

business relationship with vendors and other cross functional team members, Emails
72

73

74

75

76

77

78

79

80

81

82

83

84

85

86

87

88

89

90

91

92

93

94

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 5 of 47 PagelD# 5

supporting this on page 98 - page after discussing this unfair treatment with Human
Resources Department, HR advised that Plaintiff could explore joining another team;
Plaintiff identified a role with the cloud innovation center program and went through
the interview loop with five different people and after passing the interview loop,

Plaintiff started with the current role as global program manager in April 2018.

PLAINTIFF ramped up fast on her new role and managed to cover for local program
manager while carrying out her responsibility and was able to create program
internal webpage and many of the program assets and files repositories and
templates, the program scaled from one location to 8 active locations by November

2018. PLAINTIFF had many accomplishments at the role and travelled to global

 

a

- INTIFE. wo was, pen Aovsmber } 0 18.
Lo“

 

 
  

locatiéns t “to DESY E Pro TREE Support. J PL,

  
  
 

   

i oy Ie a ks ei oy) \
PLAINTIFF was ay are ed istocks for | Her prom mouse that sth lin Nove vetiber 2
onl ee P ted Noes os CG ket o

  

which PLAINTIFF lost because the ‘stocks vest date falls after PLAINTIFF termination
date of July 2020. PLAINTIFF.

In March 2020, PLAINTIFF was placed on Performance improvement plan (PIP)
without history of underperformance by manager Mr. Ben Butler who advised that he
received solicited and unsolicited feedback from few team members that warrant
placing PLAINTIFF on PIP. The duration of the PIP was only for one month with five
major tasks that PLAINTIFF was asked to complete in addition her huge workload of
her regular duties. The assigned tasks in the PIP were not related to the team
members feedback nor directly related to the PLAINTIFF major work. Mr. Butler
didn’t make any efforts to investigate the complaints from team members, and the

PLAINTIFF asked manager and HR to investigate those claims so she can be aware
95

96

oF

98

99

100

101

106

107

108

109

110

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 6 of 47 PagelD# 6

and resolve but this never happened. PLAINTIFF had to work 14 hours a day,
including weekends, to complete the (PIP) work assignment. Subsequently PLAINTIFF
completed the PIP tasks precisely as outlined in the PIP document, in timely manner
and provided weekly status updates (please see Appendix 1 Email 2).

Manager Mr. Butler informed PLAINTIFF that she failed the PIP because Mr. Butler
claimed PLAINTIFF failed to invite one key stakeholder to a document review meeting,
even though the PLAINTIFF provided print screen of the meeting invite where that
person was invited. Also claimed that PLAINTIFF’s work product was unsatisfactory
and full of grammatical errors only while he disregarded the accuracy of technical
content and level of effort to compile it .and Mr. Butler cited feedback from two
hostile*team members who exhibited hostility toward PLAINTIFF that manager Mr.
Butler was aware of. And on the Newsletter assignment where Mr. Butler used the
draft version of the newsletter to provide his assessment where Mr. Butler blamed the
PLANTIFF for exceeding three pages when Mr. Butler never furnished page limit when
he provided the PIP assignment guidelines, and it is worth noting that all previous

newsletters exceeded three pages, with regard to content, only Mr. Butler has the

tn
111

112

113

114

115

116

117

118

119

120

121

122

123

124

125

126

127

128

129

130

131

132

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 7 of 47 PagelD# 7

autonomy on what content to be removed as PLAINTIFF has no autonomy on that.
Hence that the PLAINTIFF final version of the newsletter was three pages long and he

produced it in PDF and OFT formats and professionally done.

HR advised that the PLAINTIFF can appeal the manager decision through the
company’s appeal process where a decision can be made by panel that is comprised
of three AWS employees from outside the PALINTIFF’s team, during the appeal
PLAINTIFF had ten minutes to defend her position, while PLAINTIFF provided
evidences to negate the invalid reasons yet PLAINTIFF was failed regardless and

terminated on the spot.

PLAINTIFF lost her job and “es snot able fp transfer to another po sition withig the

 

  
 

  

=
re
comflany 1 the: pny ante placl oP > 4 a Pup wg “on | dl e T10° 10" hite f list

  

as aN ‘result of Mailing the PIP. HR id Hot help ‘Plaintif 4 evSoate hg PIP

nor assisted PLAINTIFF throughout the process and offered PLAINTIFF $ 3000 only
as severance payment once PLAINTIFF signs the release agreement.

On July 2020 Plaintiff retained an attorney who charged Plaintiff $ 8,600 and was
able to negotiate $ 20,000 severance if Plaintiff agrees to sign a settlement agreement.
Plaintiff refused to sign the settlement agreement because it contained unacceptable
conditions, which are harmful to her career and totally unfair. Plaintiff could not
keep paying the attorney who refused to continue representing PLAINTIFF on the
contingency basis; consequently, Plaintiff proceeded with the EEOC filing on her own

and filed the charge on October 15, 2020 where PLAINTIFF received the right to sue

letter.
2
eo

134

135

136

138

139

140

141

144

145

146

147

148

149

150

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 8 of 47 PagelD# 8

1) DISCRIMINATORY INTENT/ TREATMENT:

PLAINTIFF was faced with hostility based on her accent and national origin from few
team members, as a result PLAINTIFF experienced alienation, isolation, favoritism,
lack or collaboration and exclusion from meetings and PLAINTIFF work was claimed
by hostile team members. PLAINTIFF communicated favoritism to manager Mr.
Butler who assured PLAINTIFF that her work even if claimed he knows that
PLAINTIFF created it, Mr. Butler told PLAINTIFF since the program is growing Mr.
Butler need PLAINTIFF to focus on handling new ambiguous project because Mr.
Butler trusted PLAINTIFF capabilities. Mr. Butler promised PLAINTIFF with career
growth after PLAINTIFF finish rolling out the new project which is ‘Salesforce
interface.and dashboard for the program” Mr. Butler assured PLAINTIFF that her
accomplishment will be awarded on the next annual evaluation in April 2020. Also,
Mr. Butler addressed Ms. Berry and »Ms.Whitespear hostility~and acknowledged
PLAINTIFF team work attitude when asked to cover for both of during their absence.
Ms. Berry and her successor Ms. Whitespear who was hired as Cal Poly local project
manager, both based in San Luis Obispo CA, started teaming out against PLAINTIFF,
where they deliberately delayed input to critical monthly reporting which forced
PLAINTIFF to work the weekends to incorporate their input into the monthly
executives reporting to meet the deadline, they undermined PLAINTIFF work on
invalid ground and claimed they didn’t understand PLAINTIFF spoken English
PLAINTIFF ‘s manager Mr.Butler addressed Ms. Berry and Ms. Whitesprear hostility

in June 2019 in a documented email (Appendix 1 email 2}.
155

156

157

158

159

160

161

162

163

164

165

166

167

168

169

170

171

172

173

174

175

176

177

178

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 9 of 47 PagelD# 9

However, they continued their hostility toward PLAINTIFF and Mr.Butler was on back
to back business travel and he advised he will address those issues when he return.
PLAINTIFF filed ethics ticket and complained to the employee help line at Amazon but
no action was taken. Later when Mr. Butler returned from his business travel instead
of addressing those outstanding hostilities, he placed PLAINTIFF on (PIP) end of
March 2020.
Hostile team members:

e Renee Berry Global PM: joined Feb 2018, reports to Paul O’shaunsey

¢ Jennifer Whitespear Cal Poly PM, joined Jan 2019, Renee’s successor reports

to Paul O’ O’shaunsey

 
  

     

      

Creed en

f i < h
Bored Ls 1 GA
PLAIN TIRE was taske Hed e Dipit InviGvation

for
the public sector end of January 2020 which is comprised of four team members,
three of them exhibited hostility toward PLAINTIFF after asking me where I was from
with names below:
e Victoria Condon internal transfer and is Jason Bass ‘s recruit and joined in
December 2019, she reports to PLAINTIFF’s manager Ben Butler
e Monica Carranza new hire in January 2020, she reports to PLAINTIFF’s
manager Ben Butler.

¢ Noah Eden, internal transfer joined in Dec 2019 reports to PLAINTIFF’s

manager Ben Butler.
179

180

181

182

183

184

185

186

187

188

189

190

191

192

193

194

195

196

197

198

199

200

201

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 10 of 47 PagelD# 10

1) LANGUAGE DISCRIMINATION AND WORK BULLYING:

PLAINTIFF faced plenty of malicious behavior from Ms. Berry since PLAINTIFF started
on the program, in April 2018 Ms. Berry who started three months prior to
PLAINTIFF, didn’t collaborate with PLAINTIFF to provide information required for the
monthly reporting for her Calpoly location which necessitate PLAINTIFF to travel to
Calpoly in San Luis Obispo to compile the information and do set up the traking
mechanism herself working with Cal Poly senior staff members, PLAINIFF then asked
Ms. Berry update PLAINTIFF on monthly basis with that information but Ms. Berry
refused to collaborate with PLAINTIFF for example:

1-.Ms.Berry will request to reschedule meetings initialized by PLAINTIFF couple of

minute Si ee den ar Festloont “Falbnaabod

 

30 minutes meeting which were never productive.

2-Ms. Berry Ms. Berry claims PLAINTIFF work after Ms. Berry comes back from her
seven months paid leave (Internal program webpage and other completed tasks).
3-Ms.Berry create noise to discredit PLAINTIFF.

4-Ms. Berry removed PLAINTIFF access to the project management plan PLAINTIFF
originally created for Calpol.

4-Ms. Berry introduced external software tool called “Airtable’ PLAINTIFF advised to
file ticket with the information security team to ensure it is allowed, PLAINTIFF
opened a ticket and copied Ms. Berry and as a result the info security team advised

that the tool wasn’t approved yet Ms. Berry continued paying annual subscription to
202

203

204

205

206

207

208

209

210

211

212

213

214

215

216

217

218

219

220

221

222

223

224

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 11 of 47 PagelD# 11

this tool on three different account by the company’s credit card and Ms. Berry never
provided PLAINTIFF access to this tool nor sent PLAINTIF the required information
for the monthly reporting.

S- Ms. Berry exercised nepotism where she was able to hire solution architect for L6
position without having satisfied the minimum level requirement bachelor’s degree
while I referred ten highly qualified applicant who met the hiring requirement but
none of them were hired.

SEXUAL HARASSMENT RETALITION:

PLAINTIFF was facing retaliation from MR. Jason Bass for rebuffing his sexual

interest and advances during a business trip. Mr. Bass and PLAINTIFF had developed

a stro gue tgendship at work sin¢e’ "Mr. Bass joined the team in October 2018. Mrz {Bass

 

PLAINTIFF and expressed sympathy that PLAINTIFF had to work long hours covering
for Ms. Berry during her long absence and wondered why Mr. Butler does not hire a
replacement. Mr. Bass was supportive of PLAINTIFF and told PLAINTIFF to be his
program manager for his initiatives and accompany him on this business travel.

During the day of incident at the hotel on February 14, 2019, Mr. Bass Joined
PLAINTIFF at dinner and went to PLAINTIFF’s room where both MR. Bass and
PLAINTIFF shared bottle of wine while chatting as MR. Bass shared with PLAINTIFF
that he was going through a divorce, then Mr. Bass expressed his interest in
PLAINTIFF after complimenting her looks and that he been always attracted to her.

PLAINTIFF told Mr. Bass that she also values his friendship, and it is appropriate to

10
No
i)
\O

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 12 of 47 PagelD# 12

keep the interaction between them professional so it doesn’t impact their work
negatively. Mr. Bass then inquired from PLAINTIFF why she allowed him into her
room, PLAINTIFF said because she trusted Mr. Bass and he is very dear friend and
coworker. PLAINTIFF noticed Mr. Bass face became pale and he was upset,
PLAINTIFF then tried to calm Mr. Bass and told him not to be upset as she sincerely
values him, and it is better to continue their relations in professional setting.
However, since then PLAINTIFF noticed bitterness from Mr. Bass although PLAINTIFF
continued her friendly demeanor with MR. Bass hoping that he understands. Mr.
Bass changed attitude towards PLAINTIFF, and started criticizing PLAINTIFF work
negatively and his comments on her PIP were based on incorrect facts while using
degrading language. Plaintiff felt his retaliation when his biased feedback contributed
to failing in her PIP. PLAINTIFF had actually sent Mr. Bass an email message
explaining to him the different documents and Gontext of each (this email can be

found in Appendix 7), yet HR still considered Mr. Bass comments as valid.

When Plaintiff reported to the VP_of HR in May 19 who assigned Ms. Watson to
investigate, Ms. Watson concluded that PLAINTIFF’s claims were invalid since Mr.
Bass comment agreed with other team members feedback regarding her work,
although PLAINTIFF explained to Ms. Watson that those few team members were Ms.
Berry and Ms. Whitespear who always exhibited hostility towards PLAINTIFF, and the
other two team members who were internal recruits by Mr. Bass. Ms. Condron, Ms.
Carranza and Mr.Eden who complained to PLAINTIFF’s manager that PLAINTIFF
lacked the Amazon leadership principle “Earn trust” after only two weeks of

PLAINTIFF was assigned to support their new program end of January 2020 and

11
249

250

251

252

253

254

255

256

257

258

259

260

261

262

263

264

265

266

267

268

269

270

271

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 13 of 47 PagelD# 13

without them citing where PLAINTIFF exhibited gap in “Earn Trust” , hence
PLAINTIFF hasn’t failed in providing the necessary support to the team in project
management and marketing and branding support and was able to create lots of
asset for the program and provided marketing, those unsubstantiated claims and
unexplained hostility from those three team members contributed to placing
PLAINTIFF on PIP.

Wrongful Termination

PLAINTIFF could not understand why she was treated differently and faced with
tremendous amount of hostility from few team members, favoritism, in addition to
being placed on PIP when her manager Mr. Ben Butler was always supportive and

complemented PLAINTIFF’s way and promised her career Browsh. atid promotion for

        

if Snes Be ea ge a} a Et 5 One s m1

her Romi i athwopk orate di algdieation. KH Lg
RL 4 ee fe i

G Ed

asd

Mr. Butler, dtiing a ‘busitiess! trip” with Nis. Ma sal! cori leigh ted

 

gave Plaintiff a red rose at the end of team activities in June 2019 expressing his
gratitude for her work. Mr. Butler told Plaintiff that she has growth potential and that
he is planning to increase her responsibilities to manage a new program that will be
created in January 2020. Plaintiff thanked Mr. Butler for his confidence in her
abilities. Mr. Butler also told PLAINTIFF to have thick skin regarding the hostilities
that ware exhibited from the two team members Renee Berry and Jennifer
Whitespear and said that this he sees that a lot on every level at Amazon.

End of March 2020, PLAINTIFF sent Mr. Butler list of accomplishment prior to her
meeting with him. PLAINTIFF was shocked when Mr. Butler told PLAINTIFF that she

is being placed on PIP when there were no history of underperformance and all cited

12
272

273

274

275

276

277

278

279

280

281

282

283

284

285

286

287

288

289

290

291

292

293

294

Case 1:21-cv-00025-LMB-MSN Document 1 Filed 01/07/21 Page 14 of 47 PagelD# 14

few team members statements on the PIP were from hostile team members who had
prejudice biased against PLAINTIFF.

Summary

PLAINTIFF herby incorporates the allegation in section 1) through 4) expressing she
has been harassed and retaliated against. PLAINTIFF has been bullied at work and
was subjected to hostile work environment and favoritism that was never addressed
by HR. Plaintiff reported hostility to the affinity group at Amazon, also to HR who
claimed they investigated but never addressed the issues.

Not only PLAINTIFF did not underperform, PLAINTIFF wasn’t provided with

performance benchmarks nor was given performance report reviews to show her

     
  
 

   
 

 

 

performance gaps. In fact, PLAINTIFE was, always assigned me a where ere shé was
é Lory Pa: oar peed q i : ve f 2 be

giveth no cuiganct) barauty mignaggr Mr. Bt ee
® a3 ee t |
. ma i

PIP is* cageed Y Based otk time frame, ‘asséssitient & He PIP

despite the unrealistic timeframe of one month with the five huge tasks assigned that
were unrelated to issues cited in the PIP of solicited and unsolicited feedbacks nor
PLAINTIFF core responsibilities.

PRAYER FOR RELIEF:

WHERFORE, PLAINTIFF request that the court award her a compensatory damage in
an amount to be proven at trial to compensate for wages loss and back pay, and front
pay loss, in addition to her earned stocks as result of her promotion considering
PLAINTIFF never received a severance for being laid off during the Pandemic. Also
amend the release agreement that the PLAINTIFF refused to sign to remove during

clause number 11 in the release so that it will not impact PLAINTIFF future

13
295

296

297

298

299

300

301

302

303

304

305

306

307

308

309

310

311

312

313

314

315

 

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 15 of 47 PagelD# 15

employment and career growth since the Plaintiff hasn’t committed anything wrong
that warrant that harsh restriction.

PLAINTIFF also respectfully request that she gets punitive damages for the emotional
pain and suffering during this time when PLAINTIFF was placed on PIP while her
handicapped mother was having a medical procedure at the hospital with critical
condition that was ongoing for a year, and PLAINTIFF had to work despite her broken
thumb injury she had at work in August 2019, as PLAINTIFF has been out of work
and have been using her retirement funds to sustain her living while actively
pursuing employment.

PLAINTIFF also request to be reimbursed for the attorney fees PAINTIFF paid $8600

 

oe
Ba

Peet erate
Sivan ce

  

aes

 

PLAINTIFF had a journalized timeline with incident of hostile comments from team
members included in this document.
PLAINTIFF would answer YES to the questions per below:
© Question: Were you treated differently someone with the same
experience, qualifications, and/or education, who is not in your protected
class?
o Answer: PLAINTIFF was treated differently as to workload assigned; Plaintiff
work was claimed by coworkers, training during work hours were allowed to

other employees and not the PLAINTIFF.

14
316

317

318

319

320

321

322

323

324

325

326

327

328

329

330

331

332

333

334

335

336

337

338

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 16 of 47 PagelD# 16

oO

PLAINTIFF was alienated and excluded from many activities and subject to
malicious activities by hostile team members named outlined above.

Example: Plaintiff was global program manager in April 2018, Ms. Berry who
was local Cal Poly program manager started on Feb 2018, never did any work
and was out on a paid leave for 7 months June 2018- Jan 15 2019, Ms. Berry
was promoted after coming back to be the global program manager similar role
to the Plaintiff without performing any work, and Plaintiff had to do Ms. Berry
work even prior of Ms. Berry going on leave, also Plaintiff was asked to
continue covering for Ms. Berry after she came back for additional five months

so Ms. Berry can focus on completing her cloud practitioner certification which

as mequirement for any riew team mémber join the team dn their f first t 90,days

‘

we ara es. atte. reg ee 3 tt
Bees wo € ast
i a 2

         

    

Poo
i GE
ding a purtthas e 8

fe

o ME Beh. Mas bible 4 to use hike f

   

following the procurement process and having statement of work for service
purchase order for $20,000 to create the program newsletter which is a task
performed by both PLAINTIFF and Ms. Berry alternating on quarterly basis,
PLAINTIFF was not allowed to use external resource nor tap to the hired person
and PLAINTIFF was required to create the newsletter herself.

Question: Did managers or supervisors regularly make rude or derogatory
comments directed at your status as a member of a protected class or at
all members of your class and related to work? For example, "Women
don't belong on a construction site" or "Older employees are set in their

ways and make terrible managers."

15
339

340

341

342

343

344

345

346

347

348

349

350

35]

352

353

354

355

356

357

358

359

360

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 17 of 47 PagelD# 17

oO

°

A: I was told I lack the “Earn Trust” because of my national origins, at both
team I worked at, my previous team I was deprived from promotion after I
developed optimized predictive replenishment sparing process that resulted in
$ 30 M cost saving when I went to HR, they advised that I could explore
another role in the company, hence that manager took credit from my work
and got himself promoted.

At my current role, Ms. Condron, Ms. Carranza. Mr. Eden who joined the team
Between Nov 2019 and Jan 2020 and I was tasked to support their
subprogram end of Jan 2020, told my manager Mr. Butler that I lack the “Earn

Trust” without establishing a reason, they disregarded all Plaintiff’s

  

,gontribution in two weeks: establishing their program from groung up

of

     
  

ee fo zl Pte

“BiatitiPetislated in detlinitie te Safle their” calendat, dettining

   

ae oF and
rescheduling meetings with Plaintiff. They complained to PLAINTIFF’s manager
after only two interaction with them in only two weeks. Their complaint
contributed to manager placing PLAINTIFF on (PIP). The Earn Trust is an
Amazon leadership principle that stipulates that the employee is able to build
strong business relationship with internal and external business partners,
while Plaintiff has strong record building relationship with many vendors and
internal and external business partners that helped program scaling and
helped in growing business, Plaintiff was told lack the Earn trust without valid

reason that resulting in denying to fund Plaintiff security clearance to work on

16
361

362

363

364

365

366

367

368

369

370

371

372

373

374

375

376

377

378

379

380

381

382

383

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 18 of 47 PagelD# 18

government related initiative, and blocking Plaintiff from deserved promotion
and contributed to the wrongful termination.

o Hostile coworkers, Ms. Berry and Ms. Whitespear continued complaining about
Plaintiffs spoken English and only those two were unable to understand
Plaintiff spoken English. Both of them exhibited hostility translated in adding
hurdles to Plaintiff tasks that resulted in delaying Plaintiff's project deadlines
and required Plaintiff to do extra work and do their work to ensure Plaintiff
project meet the deadline. Ms. Berry and Ms. Whitespear delayed giving
Plaintiff access to the “Airtable” web-base spreadsheet where they store Cal
Poly activities for a year and few months and Plaintiff got the read only access

of March 2020.

  
   

     

SEEN

 

o 7 | Questign: At the piret i
Ue ——
‘ist. ‘SF Wevele as'to ‘suggest U 7 ae

   

 

ou ee?

teat iment s6| untisual ,sHlocking,
A S c . Bs Fe
uy a3 He “bows By

o Plaintiff was placed on performance improvement plan without any history of
underperformance, length of the (PIP) is only one month with five big
deliverables mostly marketing tasks which are not primary responsibilities of
the Plaintiff, whereas Plaintiff completed all the requested five tasks in a timely
and quality manner, Plaintiff was subjectively failed on invalid reason and
terminated without given chance to transfer to another team, Plaintiff was
terminated with no rehire option during the Pandemic.

o After Plaintiff completed the performance improvement plan (PIP) as per the

(PIP) guidelines and provided weekly status reports. Note that Plaintiff had to

17
Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 19 of 47 PagelD# 19

384 work fourteen hours a day, including the weekend to complete the work.
385 Plaintiff was notified that she failed the PIP based on subjective reasons that
386 were invalid. Plaintiff disagreed and provided evidence to justify their invalidity,
387 but decision was not reversed, and Human Resources proposed filing an
388 appeal. The appeal was scheduled for June 29, 2020, as Plaintiff asked to
389 reschedule due to Plaintiff's mother hospital procedure and hospital stay.

390 o Plaintiff had to prepare the appeal document per HR directive and was
391 constrained with how to reflect the (PIP) work products and documents on
392 three pages one face only which will not allow the panel to have objective way
393 to measure the quality of the work, also the panel are three amazon employees
394 gee ® the Plaintiff never Gf Worked or: interacted with h before. > Plaintiff wasn’t

Se ted

  
 
 

 

395 cy nor
396 “to Ht all
397 the documents produced on three pages one side on the appendix section of
398 the appeal document. Plaintiff then submitted the appeal document to HR who
399 compiled along with the additional feedback from the manager Mr. Butler.
400 Plaintiff won’t see the updated manager’s feedback to the appeal document till
401 24 hours prior to the day of the appeal date, HR sends the appeal document to
402 both manager and Plaintiff to prepare for the appeal and the Plaintiff is not
403 allowed to respond to the new updated comments from the manger on the
404 document. The Plaintiff is given ten minutes only during the appeal which is 25
405 minutes long to verbally address the updated manager’s feedback comments in
406 front of the appeal panel and talk about the PIP deliverables, the rest of the

18
Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 20 of 47 PagelD# 20

 

407 time is for answering the panel’s questions. Plaintiff explained to the panel that
408 the ground of failing is invalid; however, the panel failed the Plaintiff regardless
409 and looked like the decision was predetermined to fail Plaintiff regardless that
410 facts Plaintiff provided below:

411 e Expectation 2: manager kept changing expectation from what was provided in
412 the PIP initially while document was to create user step by step guide to the
413 cloud innovation centers (CIC) program managers and the Digital innovation
414 leads, he asked to add the account managers as well. Also blamed Plaintiff for
415 not inviting key stakeholder Jennifer Whitespear to the final document review
416 meeting outlined in the PIP was incorrect and Plaintiff provided evidence that
417

418

419

420 screen for that email was also provided in the appeal. note that this was final
421 review for the document meeting and the Plaintiff had weekly review meetings
422 as well and Jennifer Whitespear was also invited, noting that Jennifer was on
423 paid time off of the week of the final review meeting as well as the week before
424 and after the final review meeting. Yet the Plaintiff was blamed and failed
425 unfairly.

426 e Feedback from Renee Berry is incorrect because the Salesforce project wasn’t
427 yet completed as the development rolled out in two phases with phase two
428 completed in June 2020 Renee as well as Mr. Butler and the whole team knows

19
Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 21 of 47 PagelD# 21

  
 
 
 

429 that, and it was communicated several times as well as documented in the
430 project plan (exhibit -3)

431 ¢ Mr. Bass feedback was incorrect because he was saying the document that
432 Plaintiff was working on since August is far from finished is inaccurate as
433 Plaintiff created four different documents for Salesforce, each for different
434 objective and context, Plaintiff communicated to Mr. Bass via email to explain
435 the different document (exhibit- 3), yet this invalid feedback still counted for
436 failing Plaintiff on this task which is totally unfair.

437 e Expectation 3: Plaintiff's manager had typo in his response, yet Plaintiff was
438 blamed for grammatical errors on draft documents not the final document with
439

mployees training

fl

 

 

 
 

440 if resgutces| and
441 i

442 employee it preserves the link that was in the plan the date of the assignment
443 so if the training link expires later after the plan is assigned to an employee the
444 Plaintiff has no ability to view that link it or fix it, and Plaintiff shouldn’t be
445 blamed for that, Plaintiff usually conduct quality check periodically and update
446 any new training links and resources so my manager nor the panel were
447 correct to fail me. Not to mention that managing those plans is very tedious
448 and time-consuming efforts which add to the huge work load the Plaintiff has
449 compared to the other program managers on the team.

20
450

451

452

453

454

455

456

457

458

459

460

461

462

463

464

465

466

467

468

469

470

47]

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 22 of 47 PagelD# 22

 

pre gnth the Plaintiff input:

Plaintiff was blamed for the Responsible, Accountable, Consulted, Informed
(RACI) lchart where Plaintiff was asked to design three RACI charts for each of
the subprograms as well as for the global project managers, this tasks was only
assigned to Plaintiff and none of the program managers were tasked with this
or expected to complete even though it is basic responsibility for any program
manager, Plaintiff completed that for the global Program Manager a year ago
and was asked to update it for the second time in the (PIP), while she updated
the roles and respective tasks with what Plaintiff knows in general for the other
subprograms and did her best, Plaintiff also asked the team to add any task
they handle, few team members were able to update, and many others were

and have hothing else to update because they. ‘were

   
  
  

ma, theribers
| I

hd don't’ have clear’ ie: ‘on Sheir

 

icatedthat ‘they-are™ still n
responsibilities which is why they can’t contribute with, additional input. So,
Plaintiff did her part on this task and the reason of failing her on this task was

invalid as well.

o Plaintiff was blamed on Newsletter where she was assigned external facing

Newsletter for the first time on her (PIP) as all previous newsletter were internal
not external and this was the first time it was decided to created external facing
newsletter, and it was assigned a task on PLAINTIFF PIP without providing
guidance on how to handle this with the public relation team as usually any

external facing communication should be approved by the public relation team

 

1 RACI chart is project management table to outline team role and which list tasks and who is
Responsible, Accountable, Consulted and informed on each task.

21
Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 23 of 47 PagelD# 23

472 before it is shared externally, and when Plaintiff had to do her own due
473 diligence checking with senior management Richard Halket who advised that
474 she should reach out to the public relation team which is the process for any
475 external communication, Plaintiff was blamed for making due diligence effort to
476 ensure proper channel approved the external facing content. Need to add that
477 Plaintiff first created the first template of the internal newsletter in Jan 2019,
478 and PLAINTIFF while alternating with Ms. Berry the quarterly task, PLAINTIFF
479 created four Newsletter compared to only two created by Ms. Berry. hence that
480 Ms. Berry was allowed to hire external person named Carol Hanko to create the
481 newsletter when it is her turn.

482 © LAINTIFF When \ was tasked to support t the digital innovation team end of

f

  
 

483

484

485 grounds and without providing evidence of where they have identified the gap,
486 the new team members complains to the Plaintiff manager was incorrect and
487 unjust and very premature and they disregarded all the work that PLAINTIFF
488 carried out during those two weeks building all assets for this new program, in
489 addition to Plaintiffs efforts to build relations with internal and external
490 busines partners.

491 o Question: Does your employer have a history of showing bias toward
492 persons in your protected class?

493 o Answer: pulling hiring records, the employers has biased against employees
494 from middle eastern background, I was brought in not direct hire but temp to

22
495

496

497

498

499

500

501

502

503

504

505

506

507

508

509

510

311

512

513

514

515

516

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 24 of 47 PagelD# 24

hire, to see middle eastern origin person been directly hired at Amazon is very
rare, while I do not have records to Amazon recruiting archived files, but I am
sure if we pulled those up, the trend can be noticed clearly. I witnessed couple
cases where qualified people with accents were placed on the no hire list as a
result of their interview when I was on the interview loop.

o Question: Are there noticeably few employees of your protected class at
your workplace?

o Answer: Yes, most team members in my team are white American of third of
fourth generation of Western European origins.

© Question: Have you noticed that other employees of your protected class

,geem to be singled out for‘adve

Ds, a at . x

rsé.treatment or are put it lower ranking

I “

 
   

      
  

 
 

ua ae : ‘ i By

  

Ve tal
clas$"hired; but

om
a
"i
Y
‘

3

Be es RE,

ke:

here are tery few of people with same protested
if they are, they usually are not given a high-ranking position that suits their
credentials.

o Question: Have you heard other employees in your protected class
complain about discrimination, particularly by the supervisor or manager
who took the adverse action against you?

o Answer: in PLAINTIFF direct team there is no one in her protective class
reports to Plaintiff manager Mr. Butler but the PLAINTIFF.

© Question: Are there statistics that show favoritism towards or bias against

any group?

23
517

518

519

520

521

522

523

524

525

526

527

528

529

530

531

532

533

534

535

536

537

538

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 25 of 47 PagelD# 25

o Answer: I am sure there are, but I have no access to those records. For me HR
never helped me in my promotion when I was on the first team nor at my
current role with the rigged PIP, hostility or favoritism that I experienced.

o Question: Did your employer violate well-established company policy in
the way it treated you?

o Amswer: Yes, the company’s policy is against bullying and hostile work
environment, and sexual harassment retaliation.

o Question: Did your employer retain less qualified, non-protected
employees in the same job?

o Answer: Yes, for the program manager role, none of the current program

«Manager ever h

ad progtamnmanagément professional certifi¢ation, nor had

St ne He EE ae, : = a ah oo <i Tt ga
aa eee OG Vika * Oy at i 3 Of oN HE

   
 
 
 

      

 

      

i a

neds”

  

 

&
Re

1d hiréd:to be trai

We Fe
wns ie

‘experiencé in project /managemen
o In addition, Plaintiff had the highest number of badges compared to Ms. Berry
considering both started around the same time, badges are obtained upon
employee completion for certain training, considering PLAINTIFF completed her
studying for those courses during the weekends only. Plaintiff earned badges
as a result of obtaining passing scores, those badges are visible on Plaintiff

employee profile and can be viewed in Appendix 6.

UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF VIRGINIA

APPENDICES

24
og

540

541

tn tn on in wa
tna Onn tn On
Nn & ti bh

an
WN
~~]

359
560

561
562
563
564
565

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 26 of 47 PagelD# 26

 

 

EMAIL WHERE MS.BERRY STARTED CLAIMING PLAINTIFF WORK 7
EMAIL TO HR ASKING TO ADDRESS HOSTILITY 14
EMAILS TO HR INVESTIGATOR 21

 

EMAIL TO JASON TO CLARIFY THE HIS CONFUSION REGARDING HIS INCORRECT
FEEDBACK CITED IN THE PIP 29

EMAIL ISSUE AGAIN WITH JENNIFER WHITESPEAR TO BEN oe

EMAIL TO BEN PLACED ME ON PIP WITHOUT PRIOR UNDERPERFORMANCE NOR
EVALUATION 33

JENNIFER CONTINUED PUSHING BACK ON CALPOLY INFO ENTRY AND
WITHHOLDING GRATING ME ACCESS 36

PLAINTIFF FINALIZED SALESFORCE DASHBOARD AND SHARED WITH VP OF
PUBLIC:SECTOR 46

JENNIFER CLAIMED PLAINTIFF WORK 48

RENEE BERRY AND PLAINTIFF BACK AND FORTH EMAIL CONFRONTATION
ABOUT SALESFORCE. ele)

EMAIL CHAIN HAD TO COPY ROB CAREY MARCH OUR VP REPORTING PERSON
TO GET JENNIFER AND RENEE TO COLLABORATE AND START ENTERING THEIR

 

 

ACTIVITIES IN SALESFORCE 63
TIMELINE 66
SECURITY TEAM RECOGNITION EMAIL 2015 70

 

COMMUNICATION WITH HR AND SKIP LEVEL MANAGER FOR PROMOTION BLOCK
IN PREVIOUS ROLE DEC 2017 72

Appendices

Appendix 1 Email Mr. Butler addressed hostility with Renee and Jennifer in
July 2019, email below

to
an
566
567
568
569
570
Sl
572
573
574
575
576
S77
578
aro
580
581
582
583
584
585
586
587
588
589
590
59]
592
a93
594
595
596
597,
598
508
600
601
602
603
604
605
606
607
608
609
610
611

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 27 of 47 PagelD# 27

From: Maksosa, Lama
Sent: Friday, July 12, 2019 8:56 AM
To: Butler, Ben <@amazon.com>

Subject: RE: concerns hopefully will close out
Hi Ben,

Sorry for the delay I wanted to send that yesterday at night but didn’t chance to
finish it up as it is draining really...

Thanks for setting time tomorrow to with Renee and Jennifer points to discuss so we
can stop undermining me and stop the pettiness going on behind the back that will
impact my work, I don’t care what they talk behind my back as long as it doesn’t
affect my work or undermine me at work.

Trends with Jennifer:

Since Jennifer started I was support for all her onboarding needs as any new hire, in
addition have been accommodating and team player working around lots of missed
deadline she had (cic report, 2x2) also accepted to cover for Jennifer handling the
credit request for Calpoly after I trained her and handed off to her in March, upon
her request that she needed to study for her CPC I continued covering for her even
though I have a lot I am working on, I also had three additional shadowing session
with her so she can see from start to finish the process, items below been trending
and I am getting unfriendly hostile attitude from her:
it CIC summit, while I was working on the CIC event report and sent email
to the team asking them to add to my report so we can send to Paul to send out
by the deadline, and Paul usually copy you, me Peter on the CIC summit
correspondence since we were the coordinators on the summit and POCs, at
that time Jennifer was out and came late after the deadline we gave the team to
provide feedback, she pinged me wanted to have her input in, so I asked you
and you said ok, she provided her input then gave the report we finalized to
Paul to send out to the attendee and excluded me, I mentioned that to you and
you said you talked to her, but that made me look bad in front of the outside
attendees, to see my name was deleted and Jennifer name was added, I
worked on the CIC summit and was on all correspondence so cutting me off
wasn't nice.
2. During the report meeting Jennifer kept saying the meeting wasting her
time and she identified gaps in the process, I asked her during the meeting to
cite those gaps, she said she had them somewhere, so she asked for action
items for the meeting, I said this fair request and sent out reply with action
items as well as I asked her about the gaps she said she identified, she then
came back and said no gaps, so why she was defaming me and undermining
me? (You have that email, so I didn’t attach it here)
3. Why when we suppose to collaborate, I have to explain my self,
(attached second email), we wasted time back and forth because she didn’t

26
612
613
614
615
616
617
618
619
620
621
622
623
624
625
626
627
628
629
630
631
632
633
634
635
636
637
638
639
640
641
642
643
644
645
646
647
648
649
650
651
652
653
654
655
656

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 28 of 47 PagelD# 28

want to copy me on credit team email, why she has to only talk to me like this
while in the PM meeting she uses very low voice with Renee, I don’t care if they
team together, but why teaming against me? I understand that Renee projects
that she has higher up and speaks like she is president of many companies
and she has lots of higher up connection that Jennifer would want to kiss up
to but shouldn’t be on my expense.

Issues with Renee: I like to know why she is doing this and how we can get to the
bottom of it and establish respectful collaborative teamwork environment.

Since Renee was at Calpoly getting information regarding challenges was like
extracting wisdom tooth, she kept want to experiment with Airtable and asana and
we couldn’t get list of challenges until I had to build in the interim tracker so I can
feed the info for the DI 2x2 tracker monthly reporting.
1; I tried to help her on Airtable and submitted ticket to IT security when
they came back and said we can use Asana or playbook, so I asked she can
use asana yet no challenge list was provided.
2. She received credit report from Amie (the report that had missing info)
she never submitted any credit request, then Peter asked me to cover on that
and do my discoveries to figure out the process to submit Calpoly credit which
has her responsibility.
3. Every time I try to schedule meeting with her to get status update, she
will change the time and I accommodate her time to 7PM my time, yet she will
either be at a hotel when many interruption, or she had to visit the rest room
many times so those meeting weren’t ever productive.
4. When I visited Calpoly and arrange meeting in person with her at
SPB10, she showed up, had argument with Nick then cancelled on me.
5. I realize she had issue working with Calpoly team why I was the one she
lashes at?
6. Also when I build the wiki back in May, she said that was her job, you
suppose to build the calpoly wiki and website as it been launched 6 month
now, but those were never built.
7. She came back during the CIC summit, she didn’t offer to help which I
understand she wasn’t supposed to, onetime Doris who was taking care of
Breakfast catering forgot to get water bottles so I decided to go get water and |
asked around anyone who had cars since everyone was out of town, so I asked
her if we can do that, she was very upset and told me what else you are
missing did u do proper planning for this? Which was very demeaning, I went
with her around the block and got box of water bottles but I said to myself
definitely next time I will get an uber or asks someone else for sure, but I was
expecting team collaboration.
S. Since she came back, she tries to undermine me, first the group
calendar thing, then claimed that I set up too many meeting, weekly and
monthly, she changed that and reinstate same meeting frequency with
different name, not sure why?

2]
657
658
659
660
661
662
663
664
665
666
667
668
669
670
671
672
673
674
675
676
677
678
679
680
681
682
683
684
685
686
687
688
689
690
691
692
693
694
695
696
697
698
699
700
701

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 29 of 47 PagelD# 29

a. We established Raci and I thought we can be collaborative on global
items and handle individually our respective Cic we support, she does behind
the back the wiki plan and I was the last to know, then wisdom, what I get is
she is wiping my work and tries to get her work to be visible, she communicate
with me copying you only and rarely respond to IM and if so maybe next day or
in few days later to an email.

10. She keeps purposely excluding me from team agenda if was to provide
items review.

Thanks,
Lama

From: Butler, Ben

Sent: Monday, July 8, 2019 4:00 PM

To: Maksosa, Lama

Subject: Notes on our 1:1 discussions today

Lama,

Thank you for your 1:1 time today and I think we went through a lot of issues and
hopefully we addressed them

all.

Topics we discussed:

1) Please escalate any time you feel you are being disrespected or bullied by anyone
on the team.

2) Please let me know if you do not get a timely response, 2 business days, ona
request for information or update that you are doing for the program.

3) Regarding the CIC meeting for the CIC Credit Utilization report:

a. It seems in general, the meeting did not go well from anyone’s perspective, let’s try
to use the Amazonian doc review process to do future meetings such as these.

b. I will speak with Peter about setting expectations and background

c. Escalate to me if you feel there is a meeting that should not happen and let me
know why

d. Please feel free to let me know ASAP if you feel you are being disrespected or
thrown under the bus and let me know, even if] am on vacation, just Chime me.

e. Be cognizant of getting emotional and defensive in a meeting, people tend to
remember that

versus the points you are trying to make, even if you are correct. Try to keep cool and
escalate to me.

f. 1am glad we had a chance to conference Jennifer in and get you the opportunity to
express your point of view.

g. I am less concerned about your thought process nor that you didn’t think through
the report, what I am most concerned about is how you can learn from this
experience and how you would handle this situation in the future.
702
703
704
705
706
707
708
709
710
711
712
713
714
715
716
717
718
719
720
721
722
723
724
725
726
727
728
729
730
731
732
733
734
735
736
737
738
739
740
741
742
743
744
745
746
747

Case 1:21-cv-00025-LMB-MSN Document 1 Filed 01/07/21 Page 30 of 47 PagelD# 30

4) Overall, 1 know you are working hard but please don’t take people being critical of
work as a personal attack or that you have to defend yourself. I know it is difficult,
but no one has told me it is not because you are not prepared or working hard. If you
feel the audience does not have the background, cancel the meeting or remove
yourself from it or pull me in.

a. We have had several discussions at Forte, with the Amie discussion in Feb
regarding credits,

with our discussions regarding Renee, and not this Credits meeting with you feeling
disrespected.

b. I truly don’t think everyone is trying to do that but I am very sorry you are feeling
that way.

5) You have requested that if anyone in the future makes a comment that I let you
know. I will be sure to do ask for the data points they are referring to, such as Renee
saying she is

6) Please be careful about what you share to customers, such as stating you didn’t
know about the service owner tool or showing screenshots of internal tools with a
customer.on the email thread.; Also;;work Through Jennifer on any Cal Poly credit
issugs. Sy . fs os tin Eyton 4 St
7) Renee willown the wikiand

B ey ¢ re ~ TH, % ying. fe nl
a pigs be esse y rc get ae Ls + e gg
responsibility for you fo own, such as the CIC Gre €

iB
on, See Sie bes ey fea eb Fe ach Maitre abl. .  o EP oe te Benge | es
process;and thé CONOPS program ‘management. in addition to EMEA PM+if-you"
focus on getting these to be bar raising and not worry about what you have or don’t

have in terms of responsibility.

fh HEAT, fel
| i # AA

at

EY ee gees
3 ES on

           

me hus 33 A Ape y
Frocess, the CIC Salesforc

2 I acknowledge that I misinformed the team that you were doing Wisdom, in fact
Renee will do both and you will work on the other above-
mentioned items.

a. Please let me know if you would like me to support you in a call with Renee, like
what we did
with Jennifer.

You have a lot to offer the program and I look forward to the results you will bring. I
am trying to give you the bandwidth and responsibility to get these done.

Thank you, Lama!

Ben Butler
Global Lead, AWS Cloud Innovation Centers

Credit meeting email below:

29
748
749
750
751
752
753
754
755
756
757
758
159
760
761
762
763
764
765
766
767
768
769
770
771
vid
773
774
vi

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 31 of 47 PagelD# 31

From: Maksosa, Lama

Sent: Tuesday, July 2, 2019 9:39 AM

To: Whitespear, Jennifer <@amazon.com>

Cc: Gallagher, Peter <@amazon.com>; DeSorda, Mike <@amazon.com>; Bass, Jason
<@amazon.com>; Sheeran, Jude <@amazon.com>; Butler, Ben <@amazon.com>; Berry,

Renee <@amazon.com>
Subject: RE: Credit utilization report

Ok, thank you Jennifer, | will create formal PM SOP document once | finalize the CIC sponsor
one.

Best,

Lama

From: Whitespear, Jennifer <@amazon.com>

Sent: Tuesday, July 2, 2019 1:12 AM

To: Maksosa, Lama <@amazon.com>; Gallagher, Peter <@amazon.com>; DeSorda, Mike
<@amazon.com>; Bass, Jason <@amazon.com>; Sheeran, Jude <@amazon.com>: Butler,

Ben <@amazon.com>; Berry, Renee <@amazon.com>
Subject: RE: Credit utilization report

Hi Lama,

I've added my feedback to the CIC credit process here:
https://amazoh.awsapps.com/workdocs/index.html#/document/2fd2f7 872ca0e07b6ae28a77e3
ec97decd8b0970e9c426494006f963d7d63f08

The process gap | had identified was that there were no SOPs written for the PMs on how to
handle credits — but you have written that since my statement, so no longer a gap.
776
FIT

778
779
780
781
782
783
784
785
786
787
788
789
790
791
792
793
794
795
796
797
798
799
800
801
802

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 32 of 47 PagelD# 32

File Edit View History Bookmarks Tools Help

LIA Email Script- Introduction Ded ute ss ek Lae Mo BAT a rs] e4 Lama - WorkDocs x ty CIC Credit process LMV9201 x [iM

 

© Co © @ & hitps//amazon awsapps.com/work index html /dacument/2fd2f7872cade07béat 67% tee z+tLmon7 @® =

T} Most Visited @ Getting Started _[Ywwesoxcic \, bah

 

© trawler amazon.com/t CIC old wiki decomissi.. §P CODECIC (WWPS_Dx. [J Forte

ror

 
  
 

      
  

CH Credit process LM VE201POSIA pet ylof 2 W Action Shave ES Feedback

 

 

AWS. loud innovation |
> centers Sines
Credit Process — Best Practices, for CIC Sponsors
Table of Contents
Credit Overview — Best Practices 1
AWS credit program Process steps ire
Award and credit usage parz~---** : sc sriseatnsseiermeccesmennenl P

  

= rn 0. |
r:: a >) : iti Ce On|

 

Thanks,
Jennifer Whitespear
Project Manager, Cloud Innovation Center

From: Maksosa, Lama <@amazon.com>

Sent: Thursday, June 27, 2019 2:07 PM

To: Whitespear, Jennifer <@amazon.com>: Gallagher, Peter <@amazon.com>; DeSorda,
Mike <desorda@amazon.com>: Bass, Jason <@amazon.com>; Sheeran, Jude
<@amazon.com>; Butler, Ben <@amazon.com>: Berry, Renee <@amazon.com>

Subject: RE: Credit utilization report

Hi Jennifer,

Please see clarification to my request below ( in green ) as only two of the four listed are for
you to act on since you are onsite and are able to communicate directly now with the credits
recipients.

Thanks,

Lama

From: Whitespear, Jennifer <@amazon.com>

Sent: Thursday, June 27, 2019 4:43 PM

To: Maksosa, Lama <@amazon.com>; Gallagher, Peter <@amazon.com>; DeSorda, Mike

<@amazon.com>; Bass, Jason <@amazon.com>: Sheeran, Jude <@amazon.com>; Butler,
Ben <@amazon.com>; Berry, Renee <@amazon.com>

Subject: RE: Credit utilization report

31
803
804

805
806
807
808
809
810
811
812
813
814
815
816
817
818
819
820
821
822
823
824
825
826
827

828
829
830
831
832
833
834
835
836
837
838
839
840
841
842
843
844
845

846
847

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 33 of 47 PagelD# 33

Hi Lama,
| just want to ensure that I’m capturing your request to me accurately:

« Initiate and document the process for CIC challenge credit utilization (Lama is handling
)

¢ Research and update missing information on the historical Cal Poly ‘all in’ and CSU
credit tracking report ( Jennifer to handle since she is onsite ( this credit request
tracker is separate report from the credit utilization report), request to map the 6
published challenges to credit requests tracker , and for the 7 currently in
prototype, as for the other missing information related to the credit recipient POC
, this is not urgent but when possible since you can now reach out to them
directly which | wasn’t able to as | wasn’t provided their POC info), you just
maintain the report and update it for new credit code requests so it is current and
maps to the published challenges and challenges in porotypes .

« Document the process for initiating, communicating and tracking credits (the act of
actually requesting/granting credits) (Lama is handling the CIC Sponsor credit
process document from the point the CIC sponsor initiate the request to the point
the credit code is provided back to the CIC sponsor by the CIC PM ) but will not
address how each CIC sponsor decided to allocate credit to challenge over the
other as this is internal to the CIC sponsor and how they desire to award the
credits

+ Read through the credit best practices document and outline any) potential gaps (
Jennifer — since you mentioned when you Start handing the credit request this
month you identified gaps compared to the ttfrrent process, please seid us
those process gaps you identified to.dive deep,into root cause and update the
process to cover those gaps)

Could you help me identify how | should prioritize this work (what is needed immediately vs.
what can be done over the next month)? | just need to plan for how to best support my
immediate team along with this request - and along with the other request for documenting
challenges in SFDC.

Thank you!

Jennifer Whitespear

Project Manager, Cloud Innovation Center

From: Whitespear, Jennifer

Sent: Thursday, June 27, 2019 12:55 PM

To: Maksosa, Lama <@amazon.com>; Gallagher, Peter <@amazon.com>; DeSorda, Mike
<@amazon.com>; Bass, Jason <@amazon.com>; Sheeran, Jude <@amazon.com>; Butler,

Ben <@amazon.com>; Berry, Renee <@amazon.com>
Subject: FW: Credit utilization report

+Renee

Jennifer Whitespear
Project Manager, Cloud Innovation Center
848
849
850
851
852
853
854
855
856
857
858
859
860
861
862
863
864
865
866
867
868
869
870
87]
872
873
874
875

876
877
878
879
880
881
882
883
884
885
886
887
888
889
890
891
892

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 34 of 47 PagelD# 34

@ Cal Poly Digital Transformation Hub (DxHub)

From: Maksosa, Lama <@amazon.com>
Sent: Thursday, June 27, 2019 11:43 AM
To: Gallagher, Peter <@amazon.com>; Whitespear, Jennifer <@amazon.com>; DeSorda,

Mike <@amazon.com>: Bass, Jason <@amazon.com>: Sheeran, Jude <@amazon.com>

Cc: Butler, Ben <@amazon.com>
Subject: RE: Credit utilization report

+ Ben as forgot to CC Ben

From: Maksosa, Lama
Sent: Thursday, June 27, 2019 2:33 PM
To: Gallagher, Peter <@amazon.com>; Whitespear, Jennifer <@amazon.com>; DeSorda,

Mike <@amazon.com>; Bass, Jason <@amazon.com>; Sheeran, Jude <@amazon.com>
Subject: RE: Credit utilization report

Hello everyone,

The attached report excel version measures the.Credit Utilization ratio against the credit codes
requested to date to determine effective utilization of our AWS product for POC prototyping
solutions , sincé Lama identified poor credit utilization créated qualitative survey with Daniel (
CalPoly intern) to see root cause of the poor utilization»survey and questions are:in:the
attached email.

The excel report capture all historical credit request for Calpoly prior to lama handling the
process July 2018, as well as all credit code request todate.

Action needed since todate this never supplied :

1. The report todate doesn’t have any of the 6 published challenges POC credit code
request , we need to identify the account associated with those published challenges.
Jennifer owner

2. The report has historical request that missing information on the challenge recipient
column, we need those information populated. Jennifer owner

3. Jennifer to reply to this email with Gaps identified as she started processing credit code
requests hence she is now able to communicate directly with the credit recipient which
was not an option to lama as she was never provided the POC for the credit recipient
and all the communication was going through Paul to provide the credit codes to
recipient as well as determining the credit code amount and respective challenge name
on the credit request from.

4. CIC sponsor credit process will be reviewed by Jude, Lama will incorporate his revision
and finalize and post the document for the team feedback before it is shared with the
CIC sponsor by next week.

S. CIC credit process for the PM will be created to capture additional steps that the PM will
do, and reviewing the gaps Jennifer is going to share to ensure they are addressed and
captured, Lama will create a follow meeting next week for review.
893
894
895
896
897
898

899

900
901
902
903
904
905
906
907
908
909
910
911
912
O13
914
a15
916
917
918
919
920
921
922
o23
924
925
926
927
928
28
930
931
932
933
934
935
936
gat

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 35 of 47 PagelD# 35

Thanks,
Lama

Email where Ms.Berry started claiming PLAINTIFF work

From: Butler, Ben >

Sent: Wednesday, July 3, 2019 12:58 PM
To: Maksosa, Lama <

Subject: Re: CIC Initiative Wiki Content

Thank you, for bringing this to my attention.
I have to get on a call but we can discuss a little later if this does not clarify.

We changed that during the RACI call that you and I had with Renee. Sorry, I made
the mistake of saying that you were doing Wisdom (Renee pinged me about that ,too)
and that caused confusion.

We initially had you to be the primary at the beginning of the call, but later on in the
call we changed it to Renee as you wanted to take on the Salesforce innovation
challenge project. I’m pretty sure I did that change during the call and sorry if it was
not clear.

The Salesforce tracking is really important to me so I would like you to spend more
bandwidth on that and get that figured out.

Ben

From: Lama Maksosa >

Date: Wednesday, July 3, 2019 at 9:20 AM
To: "Butler, Ben" >

Subject: FW: CIC Initiative Wiki Content

Hi Ben,

I am confused , on our Raci meeting , It was determined that I have the lead on the
wiki and Renee the lead on wisdom page, then that was changed without notifying
me other than the email below, as Renee created new wiki pages and now you are
asking that she is the lead on wisdom, can you please clarify to how the updates for
both will take place so I am clear.

Thanks,
Lama

34
938
939
940
941
942
943
944
945
946
947
948
949
950
9351
952
953
954
955
956
957
958
959

960
961
962
963
964
965
966
967
968
969
970
a7 1
O72
973
974
975
976
977
978
979
980
981
982

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 36 of 47 PagelD# 36

From: "Butler, Ben" <@amazon.com>
Date: Friday, May 24, 2019 at 5:56 PM
To: "Berry, Renee" >

Cc: AWS WWPS CIC Distro

Subject: Re: CIC Initiative Wiki Content

Thank you, Renee

I have asked Renee to start updating content on our wiki. We will be transferring our
updated tenants, FAQs, press release and I also want to get a good first version of
each of the initiative wiki pages.

We're getting a lot of interest from the public sector team members worldwide
regarding our program, as well as what’s going on terms of challenges at our various

initiatives and we need to develop the content to be able to point them to.

We are also working on a website and Lama is also working on getting us a Wisdom
page, but in the meantime we need to get the content developed for our wikis.

Thank you,
Ben

Print screen of the wiki I created below for the global as well as the local, hence
the wisdom page was created by Erin Mantz who is our Marketing person and
not by Renee Berry:

e Attached the global wiki ppt that I have created power point

e Also attached the EMEA wiki I have created in power point.

Appendix 1 - Email 2 with my manager and HR on PIP status:

From: Lama Maksosa <@amazon.com>
Date: Wednesday, April 22, 2020 at 5:54 PM
983
984
985
986
987
988
989
990
99]
992
993
994
995
996
997
998
999
1000
1001
1002
1003
1004
1005
1006
1007
1008
1009
1010
1011
1012
1013
1014
1015
1016
1017
1018
1019
1020
1021
1022
1023
1024
1025
1026
1027

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 37 of 47 PagelD# 37

To: "Butler, Ben>
Ce: "Chan, Joyce" >, Josh Weatherly >
Subject: RE: Pip tasks status

Hi Ben,

I have replied to your points in blue below:

Thanks,

Lama

Email status report showing completion of PIP:

From: Maksosa, Lama

Sent: Saturday, May 2, 2020 11:50 AM

To: Butler, Ben < @amazon.com>

Ce: Chan, Joyce < @amazon.co.jp>; Reuder, Maria < @amazon.com>
Subject: RE: Pip tasks completed

Hi Ben,

PIP tasks summary:

l.

Bahrain project plan up to date and can be found here- new hired engagement
manager starting June 1, Ron Tylor is an interim appointed from Preserve.
Established new meeting frequency agreed upon by all starting next Tuesday.

. Embark plan steps and plans are up to date- reviewed with you on April 9 and

29.

. Newsletter was completed and shared with you and the team per the timeline

(attached email).

. Salesforce instruction for the CIC and the DI attached. Feedback captured on

WorkDocs here.
RACI charts completed and shared with the team after two review meetings
with you on 4/2, 4/30.

a. RACI was shared with the team to provide new input related to new roles
as a result of the new org released last week email subject line team
input needed by May15. And also email subject line Salesforce CIC
challenges entries as of April 30 where Jason mentions his new task
replying to my initial Salesforce activity report that I shared with the
team.

b. RACI chart was shared with the WWPS DI team during weekly meeting
4/13, and action reminder was requested in the email attached subject
line WWPS DI meeting notes 4-20, and other follow up on email subject
line WWPS DI RACI update request by May 15.

c. Global RACI chart was shared with Renee for her input last Friday after
meeting with her, and asked her to send her input here but she didn’t
1028
1029
1030
1031
1032
1033
1034
1035
1036
1037
1038
1039
1040
1041
1042
1043
1044
1045
1046
1047
1048
1049
1050
1051
1052
1053
1054
1055
1056
1057
1058
1059
1060
1061
1062
1063
1064
1065
1066
1067
1068
1069
1070
1071

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 38 of 47 PagelD# 38

provide any input to what I already had there so I created new one and
uploaded it here along with the CIC PM RACI.

Thanks,
Lama

Email status report replying to the unfair assessment that my manager replied
to me prior to the final week of my PIP milestones, where he provided
outrageous feedback.

From: Butler, Ben <@amazon.com>
Sent: Friday, April 17, 2020 3:16 PM
To: Maksosa, Lama <@amazon.com>
Ce: Chan, Joyce <@amazon.co.jp>

Subject: Re: Pip tasks status
Hi Lama,

Thank you for the follow up. I would like to share with you and J oyce the summary
of our discussions the past couple of weeks.

* Task 1: You are meeting the bar: I have received positive feedback from them,
but Jude thought the meetings could be more valuable if there were decisional
meetings then just reporting out action items

Task 2: You are meeting the bar: The Embark plans and update mechanism seem to
be in place and we will use Jubleen’s new hire orientation plan as a test to see how
the plan is working/LM] With respect to Task 2, I made several adjustments to
improve on-boarding and communication mechanisms:

1. I updated the four Embark plans with updated tasks for all new hire CIC team
members.

2. For each plan, I removed all DI team and other leadership from the “to meet”
tasks.

3. I added CPC exam information to all four plans.

4. I validated managerial training links with Ben and the training team and then
removed the expired links for manager training (I can’t view those links since I
am not a manager).

9. I validated that the TVBD wiki was retired and then removed the obsolete link
from all plans.

6. I have created feedback survey on Qualtrics and added it to each Embark plan
to more effectively close the feedback loop and create a mechanism for
continual improvement.

7. For each plan, I created DL lists with instructions on how to join and maintain
shared team calendar documentation.

37
1072
1073
1074
1075
1076
1077
1078
1079
1080
1081
1082
1083
1084
1085
1086
1087
1088
1089
1090
1091
1092
1093
1094
1095
1096
1097
1098
1099
1100
1101
1102
1103
1104
1105
1106
1107
1108
1109
1110
1111
1112
1113
1114
1115
1116
1117

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 39 of 47 PagelD# 39

8. | added the Quip training tracker link that I created so that new team members

10,

11.

can add their info, added contact link on quip to all plans, and
validated/updated all the links to ensure a smooth user experience.
Created document for all our distribution list, shared calendar and outlined
instructions on how to join each, and how to add the shared calendar and
added it to all plans.

[revised Jay’s Embark plan to contain both training from CIC and BTS
after it was assigned by his manager and ensured all CIC tasks were added to
Jay’s plan.

Assigned Jubleen new Embark plan.

Task 3: Still to be determined: I saw the soliciting of the inputs to the
newsletter and look forward to the draft you prepare given you know the
expectation of quality/LM] (attached the email with link to the newsletter)
Task 4: Not on track as this is still an area of improvement - Please send me
the Word version of the Salesforce documents in PDF attached and I will
provide a more detailed feedback response on those
o Overall, there are still some grammar and word choice that needs
improved
I saw the feedback from Lorena and Amie which overall positive but please
respond back to their questions when you can /LMJ (I have replied to them)
©, [LM] based on the PIP, Pam scheduling the Doc Review with the team for
this#riday 22 Aprile Iswill.send a meetingdnvite on Tuesday.with the
requisite Salesforce documents attached,
Task 5: TBD, I know we are meeting on Monday, thank you for starting this
one as well.
Overall:
o While you have had a bias for action on being proactive

in your communication to me and your stakeholders, my overall concern

is still centered on earning trust with team members, such as:

«= Your communication style with teammates still needs much
improvement

. I received unsolicited feedback from Noah (on DI wiki inputs) [LM] You received

unsolicited feedback from Noah regarding wiki inputs and shared the Chime
screen shot. I’m somewhat confused as to the meaning. Since he was working
on the content, I thought it appropriate to ask him to add the Venn diagram |
created to the wiki. Should I have approached this differently? and Monica (on
DI logo development) about the communication churn and difficulties with
getting thorough and clear information the first time (if true) between

you/LM] Monica expressed concern over communication churn and difficulties
with getting thorough and clear information the first time. I think we hada
miscommunication as Monica was expecting a design logo that is different than
the generic logo. I explained that I was told, after many discussions with
several branding teams, that the logo shown below is the only approved design
for an externally shared AWS program. I wish Monica would have engaged me
directly as I would have gladly clarified the situation again and worked with her
to think creatively about other options to incorporate her vision in other ways.

38
1118
1119
1120
1121
1122
1123
1124
1125
1126
1127
1128
1129
1130
1131
1132
1133
1134
1135
1136
1137
1138
1139
1140
1141
1142
1143
1144
1145
1146
1147
1148
1149
1150
L131]
L152
1153
1154
1155
1156
1157
1158
1159
1160
116]

Case 1:21-cv-00025-LMB-MSN Document 1 Filed 01/07/21 Page 40 of 47 PagelD# 40

I have tried to ensure full transparency by sharing this information via email to
the whole DI team and copying you as well, but I am open to other suggestions
on how to collaborate more effectively on this topic.

[LM]

[LM] | had to reach out to you on this one because you only had two dates in the PIP

The way you communicate to others gets escalated to a defensive
tone, and it makes team members want to start avoiding you
directly so as to not upset you and they ask me if it is okay if they
don’t respond to you. /LM] if this is the case, why they don’t send
an email to you and me to rather than complaining to you behind
my back? can you please cite the situation where I got defensive? |
explained in the past the issue I had with Jennifer and Renee on
discrediting my work, affecting my deliverable when pushing back
on Salesforce entry for challenges for few months (attached email |
sent you regarding that).

It’s deeply concerning to me that my teammates don’t work with
me directly when they have a concern with me or my performance.
Amazon is a data driven company that privileges direct
communication and honesty; I am vocally self-critical of my
mistakes and very open to feedback, but I do expect the
professional courtesy of receiving that feedback diréctly when it is
valid.Off-handed remarks to.you are not.actionable feedback and
tend to lack really critical context and defeat the purpose. I am
committed to working with this team to find the right forum where
all voices and perspectives can be heard and balanced against the
priorities of this team. We know you rely on these perspectives so
you can make the best decisions for the organization.

I have directly given you feedback on this communication churn/
difficulty when you kept asking me questions, example attached

?

and I needed clarification regarding what exactly those dates represent, as you see in
my newsletter email attached I had four dates that I aligned with you on later and
those dates weren’t reflected in the PIP, was it wrong that I reached out to double
check on the missing information and asked for clarification to ensure I succeed in
delivering on my PIP?

You also do not acknowledge or take ownership on some of the
issues presented, but rather it is also at the blame to someone
else; therefore, nothing can be changed because all the fault is
placed on others.

[LM] Will you please specify those situations where I am blaming others and haven’t
been taking ownership? Can you please cite those issues? While that never me I
welcome to be shared those situations so I can learn from.

39
1162
1163
1164
1165
1166
1167
1168
1169
1170
Lt7l
1172
1173
1174
L175
1176
1177
1178
1179
1180
1181
1182
1183
1184
1185
1186
1187
1188
1189
1190
1191
1192
1193
1194
1195
1196
1197
1198
1199
1200
1201
1202
1203
1204
1205
1206
1207

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 41 of 47 PagelD# 41

o At this trend, I remain very concerned that this behavior, mindset,
and undermined relationships are not going to be improved and solved
during your performance improvement period.

o Please clarify the mindset and behavior and undermined relationship |
have exhibited to whom?

Finally, please don’t mistake my persistence in obtaining clarity on your
feedback, claims made against my performance, or deliverable due dates as
defensiveness. My clear understanding of these facts directly influences my
future livelihood with Amazon, and I am passionate about rectifying any real or
perceived shortcoming in my performance. I urge you, as I asked before, when
these situations are communicated to you, please open the conversation
professionally with the complaining party and myself, ask me for explanation,
and hold me accountable if the concerns are valid. If the claims are invalid, I
trust you will instruct the team to more effectively work through disagreement.
I am a team player and would like that we foster healthy work collaboration as
team.

I look forward to successfully completing this plan and applying this valuable
experience to our future endeavors. Thanks Lama

Kind regards,

Ben

From: Lama Maksosa >

Date:

Saturday, April 11, 2020 at 1:18 PM

To: "Butler, Ben" <@amazon.com>

Subject: Pip tasks status

Hi Ben,

[=

yy

Task1: status and project plan updated, you have the Asana link and you
are copied on all emails, please let me know if you have any questions.
Feedback received from Ghada, Jude and Nidal and you are copied on all
emails and feedbacks.

Task2: Embark plan, you have the link to Asana updates instruction,
attached are the survey results from new hires.

Task3; Newsletter input was due COB yesterday on quip, I am spending this
weekend to compile the input.

Task4: PM and DI Salesforce engagement model guide attached the draft
version and requested feedback, I forwarded you two feedbacks received from
two account managers, Lorena Costanza and Amie Carobrese, I also requested
feedback from all the individual you asked me to get their feedbacks.

Task 5 RACI chart, I set up time to review the three WIP charts and sent you
the two invites,

Have a happy Easter weekend.

40
1208
1209
1210
1211

1212

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 42 of 47 PagelD# 42

Lama

Email to HR asking to address hostility

From: Maksosa, Lama

Sent: Saturday, April 25, 2020 2:27 PM

To: Chan, Joyce <chanjoyc@amazon.co.jp>

Subject: FW: Pip tasks status

Hi Joyce,

| signed up to improve at Amazon in goad faith, but | find this PIP is rigged against me. | requested that | would be given the chance to work on it “peacefully”, and it hasn’t
| feel there has been a bias against me. At this point | like to be supported to move to another team so it is win-win situation, | have been working with other team membe
| would like to discuss options with you on Monday.

| also find Ben's comments below quite inaccurate, and | can provide support evidence if needed.

Ben is usually objective person, but | am not sure about the shift in his attitude toward me that started lately, and why is he siding with some team members that | previou

BTW the logo Ben is referring to is for the WWPS DI program, | designed it to reflect the name spelled out with two options since the customers will have no idea what the
and stickers files can be found here

Regarding Noah’s chime, | think Ben meant to say “be and not by frugal .... “, | usually try to be frugal on chime. | prefer calls too. This particular message was concerning tl
reference that in chime.

On tasks feedback in the word document, the step by step salesforce document was worked on in March, | had it for team feedback to finalize, Ben included that link wher
Salesforce document that is the road map Plan located here , this is still WIP as | am going to add phase 2 requirements and road map to it, then finalize it.

Thanks,
Lama

From: Butler, Ben <butlerb@amazon.com>
Sent: Friday, April 24, 2020 3:48 PM

To: Maksosa, Lama <maksosal@amazon.com>
Cc: Chan, Joyce <chanjoyc@amazon.co.jp>
Subject: Re: Pip tasks status

Hi Lama,

| have attached my feedback on two documents and written up my feedback on the status of the S tasks as work products from the PIP. | followed up on feedback from

Regarding feedback discussed before, | created a table to explain my feedback.

 

Communication

Feedback received from
teammates and/or
stakeholders

Was the tasks
accepted and
actioned?

Ben’s Feedback/Suggestions

 

Ly Monica re:
Logo

 

 

Monica expressed
concern over
communication churn
and difficulties with
getting thorough and
clear information the
first time. In her email
to you on April 8" she
stated: “lam little
confused as you and |
spoke two weeks ago
about ideas for a WWPS

 

No, because we
decided to use the
commercial DI logo?

| understand your
point about wanting
to be transparent and
the difference
between the program
logo and a fun/swag
logo. | made the
decision to maintain

 

If you had a conversation about a certain direction, you shoulc
different understanding that she had.( email WWPS DI Logo)

Furthermore, on the logo design that you shared was not acce
horizontally out of proportion. | have given you feedback seve
help you as I see this as trend that you have difficulty handling
program when designing the logo not sure why | was blamed?

 

4]
Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 43 of 47 PagelD# 43

DI logo and this is not
what we discussed.
Also, | thought we were
going to review the
response from the
design team before
sending out to the larger
group?”

In a conversation with
me, she expressed that
you and her hada
conversation that you
two were working
together and when you
sent it out to the greater
team without her prior
review surprised her.

the DI logo to keep
consistent with the
commercial Dl
team. | think we are
spending too many
cycles on this.

 

2. Noah re: Di
wiki inputs

Noah has twice come to
me about the
communication churn
that you have had with
him on chime messages.

Yes, | think it is more
your style than what
you stated or were
trying to do. The
tone with him was
professional and
pleasant so the issue
was not about that in
this instance, but it
was about the
frequency.

For instance, you sent
27 chime messages to
Noah on 4/7/2020
chime messages in a
period of 34

minutes. Noah is
trying to be nice and
responsive, but |
hope you can see that
causes frustration on
his end on this type of
frequency.

By frugal with your messaging on chime and on other’s time.
the only time I had longer chat is because | was having interac

 

 

(BB]You also do not
acknowledge or take
ownership on some of
the issues presented,
but rather it is also at
the blame to someone
else; therefore, nothing
can be changed

because all the fault is
placed on others.

[LM] Will you please
specify those situations
where | am blaming
others and haven’t
been taking ownership?
Can you please cite
those issues? While
that never me!
welcome to be shared
those situations so | can
learn from.

 

([BB]this trend, | remain very
concerned that this behavior,
mindset,

and undermined relationships
are not going to be improved
and solved during your
performance improvement
period.

Please clarify the mindset and
behavior and undermined
relationship | have exhibited to
whome

Finally, please don't mistake my
persistence in obtaining clarity

on your

   
   

pedback, claims made
against my performance, or
deliverable due dates as
defensiveness. My clear
understanding of these facts
directly influences my future
livelihood with Amazon, and 1am
passionate about rectifying any

 

Yes. The situations are from
the feedback | have given you
over the last 14 months.

Your response is usually: not
my fault, it is others, people
are ganging up on me, and
even in your response, you
state never me.

 

| do believe the claims have validity as | have observed enough of you!
again.

a DI Logo (Monica) ( email referenced in the section above)
® — Chime Churn (me, Noah) chat script and notes in section al
e Issues with credit issuance (Amie) [LM] | don’t recall any iss
to be processed because they are against the CIC agreeme!
in credit issuance is due to the fact Amie provided partner
e Issues with Salesforce documentation (Jennifer, Renee)ple;
® Issues with credits documentation (Jude, Peter, Jason B)
[LM] we had plenty of different opinions, | said the appendix and terms
included in the CIC business case, this is the case even when they do nai
® Sending out that yc
[LM] yes it was shocking, | chimed Noah, and send email to Victoria bec
their own from the beginning and excluding me, there was no set expec
reporting needed and support.
® Sending Jason Bass 63 text messages so he had to turn his |
© Outdated Embark plans — (members coming to me) [LM] fit
only, why |am blamed for that, besides if Ben or other team
once a month at the hour | allocate to do so, otherwise he n

® Poor verbal and written communication (multiple team me

 

42
 

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 44 of 47 PagelD# 44

real or perceived shortcoming in
my performance. | urge you, as |
asked before, when these
situations are communicated to
se open the

conversation professionally with

YOu, {

 

the complaining party and
myself, ask me for explanation,

and hold me accountable if the

 

concerns are valid. If the claims
are invalid, | trust you will
instruct the team to more
effectively work through

ement. lam ateam

disagr

  

player and would like that we
foster healthy work
collaboration as team,

 

 

 

adequate time to write and proof read and so! can come w
with team input at the last minutes and have very short tirr

® The outburst fram you on the conference call when Peter \
report had portion that was inherited since | started coveri)
only talking about the missing info without providing backc
had to intervene and explain the purpose of the meeting ar

® Emotional outbursts complaining to me and to others on h
instance with the new DI to cause me to be placed on PIP wu
collaborate and share ideas they just criticize ( if you open
meeting, and | said ok let’s dive deep and improve the proc
till she answered that there was no process gap except ther
feedback for in the attached slide) again | am not against ti
blamed for it later and had to defend myself? That is what

The defensiveness is not from the persistence. My statement about \
a topic, toxic statements saying you don’t trust me, people are gangin
behaviors.

| have been professional with you, exhibited patience and have not in:
my thumb broken during that time, no one covered for me for the 2x2

You quickly get into escalated tones and you stop listening and you ju:
people to know that it is not just my opinion. This is not new or sudde
were not being respected. [LM] in my Feb2019 my surprise what! was
improvement that | shouldn’t be very structured. | am again surprised

 

43
Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 45 of 47 PagelD# 45

Kind regards,
Ben

From: Lama Maksosa <maksosal@amazon.com>

Date: Wednesday, April 22, 2020 at 5:54 PM

To: "Butler, Ben" <butlerb>@amazon.com>

Ce: "Chan, Joyce" <chanjoyc@amazon.co.jp>, Josh Weatherly <joshwe@amazon.com>

Subject: RE: Pip tasks status
Hi Ben,
| have replied to your points in blue below:

Thanks,
Lama

From: Butler, Ben <butlerb@amazon.com>
Sent: Friday, April 17, 2020 3:16 PM

To: Maksosa, Lama <maksosal@amazon.com>

Ce: Chan, Joyce <chanjoyc@amazon.co.jp>
Subject: Re: Pip tasks status

Hi Lama,

Thank you for the follow up. | would like to share with you and Joyce the summary of our discussions the past couple of weeks.

Task 1: You are meeting the bar: | have received positive feedback from them, but Jude thought the meetings could be more

Task 2: You are meeting the bar: The Embark plans and update mechanism seem to be in place and we will use Jubleen’s new hire orientation plan as a test to see how t

1:
2

3

4
S.
6.
7

8
9.
10.
11.

[LM]

| updated the four Embark plans with updated tasks for all new hire CIC team members

For each plan, | removed all DI team and other leadership from the “to meet” tasks.

| added CPC exam information to all four plans.

| validated managerial training links with Ben and the training team and then removed the expired links for manager training (
| validated that the TVBD wiki was retired and then removed the obsolete link from all plans.

| created feedback survey on Qualtrics and added it to each Embark plan to more effectively close the feedback loop and crea
For each plan, | created DL lists with instructions on how to join and maintain shared team calendar documentation.

| added the Quip training tracker link that | created so that new team members can add their info, added contact link on quip
Created document for all our distribution list, shared calendar and outlined instructions on haw to join each, and how to add:
| revised Jay's Embark plan to contain both training from CIC and BTS after it was assigned by his manager and ensured all CIC
Assigned Jubleen new Embark plan.

Task 3: Still to be determined: | saw the soliciting of the inputs to the newsletter and look forward to the draft you prepare ¢

Task 4: Not on track as this is still an area of improvement - Please send me the Word version of the Salesforce documents ir
© Overall, there are still some grammar and word choice that needs improved

| saw the feedback from Lorena and Amie which averall positive but please respond back to their questions when you can [i
[LM] based on the PIP, | am scheduling the Doc Review with the team for this Friday, 22 April. | will send a meeting

Task 5: TBD, | know we are meeting on Monday, thank you for starting this one as well,

Overall:

O While you have had a bias for action on being proactive in your communication to me and your stakeholders, my

* Your communication style with teammates still needs much improvement

| received unsolicited feedback from Noah (on DI wiki inputs) [LM] You received unsolicited feedback from Noah regarding w
add the Venn diagram | created to the wiki. Should | have approached this differently? and Monica (on DI logo development)
over communication churn and difficulties with getting thorough and clear information the first time. | think we had a miscon
teams, that the logo shown below is the only approved design for an externally shared AWS program. | wish Monica would hz
other ways. | have tried to ensure full transparency by sharing this information via email to the whole DI team and copying yc

= The way you communicate to others gets escalated ta a defensive tone, and it makes team members \
email to you and me to rather than complaining to you behind my back? can you please cite the situatic
Salesforce entry for challenges for few months (attached email | sent you regarding that).
It's deeply concerning to me that my teammates don’t work with me directly when they have a concert
open to feedback, but | do expect the professional courtesy of receiving that feedback directly when it
team to find the right forum where all voices and perspectives can be heard and balanced against the p

s | have directly given you feedback on this communication churn/ difficulty when you kept asking me q

[LM] | had to reach out to you on this one because you only had two dates in the PIP, and | needed clarification regarding what exactly those dates represent, as you see i

44
1213
1214

1215
1216
1217
1218
1219
1220
1221
1222
[223
1224
1225
1226
1227
1228
1229
1230
1231
1232
1233
1234
L235

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 46 of 47 PagelD# 46

check on the missing information and asked for clarification to ensure | succeed in delivering on my PIP?

=~ You also do not acknowledge or take ownership on some of the issues presented, but rather it is also:
[LM] Will you please specify those situations where | am blaming others and haven't been taking ownership? Can you please cite those issues? While that never me | welcc
© At this trend, | remain very concerned that this behavior, mindset, and undermined relationships are not going tc

© Please clarify the mindset and behavior and undermined relationship | have exhibited to whom?

Finally, please don’t mistake my persistence in obtaining clarity on your feedback, claims made against my performance, or de
rectifying any real or perceived shortcoming in my performance. | urge you, as | asked before, when these situations are com
concerns are valid. If the claims are invalid, | trust you will instruct the team to more effectively work through disagreement.

| look forward to successfully completing this plan and applying this valuable experience to our future endeavors. Thanks Lama
'

Kind regards,
Ben

From: Lama Maksosa <maksosal@amazon.com>
Date: Saturday, April 11, 2020 at 1:18 PM

To: "Butler, Ben" <butlerb@amazon.com>
Subject: Pip tasks status

Hi Ben,
1- — Task1: status and project plan updated, you have the Asana link and you are copied on all emails, please let me know if
2-— Task2: Embark plan, you have the link to Asana updates instruction, attached are the survey results from new hires.
3- Task3: Newsletter input was due COB yesterday on quip, | am spending this weekend to compile the input.
4- — Task4: PM and DI Salesforce engagement model guide attached the draft version and requested feedback, | forwarded \
their feedbacks.
5- Task 5 RACI chart, | set up time to review the three WIP charts and sent you the two invites.

Have a happy Easter weekend.

Lama

45
1236
1237
1238
1239
1240
1241
1242
1243
1244
1245
1246
1247
1248
1249
1250
1251
1252
1253
1254
1255
1256
1257
1258
1259
1260
1261
1262
1263
1264
1265
1266
1267
1268
1269
1270
1271
l272
1273
1274
1275
1276
1277
1278
2
1280
1281

Case 1:21-cv-00025-LMB-MSN Document1 Filed 01/07/21 Page 47 of 47 PagelD# 47

Appendix 3 Email to VP of HR

From: Wilson (HR), lan < @amazon.com>
Sent: Tuesday, May 19, 2020 7:22 PM
To: Maksosa, Lama l@amazon.com>
Subject: RE: Complaint - Please assist me

Hello Lama -

Thank you for reaching out with your concerns. MacKenzie Watson from our
Employee Relations team will reach out to you to discuss further and gather the
necessary details.

We take these matters seriously and appreciate the opportunity to review it more
closely.

Regards,
lan

From: Maksosa, Lama <@amazon.com>
Sent: Tuesday, May 19, 2020 2:17 PM
To: Wilson (HR), lan <@amazon.com>
Subject: Complaint - Please assist me

Hello Ian, hope your day is well,

I wanted to report that I have been subjected to prejudice and discrimination
translated in harassing work environment, unfair work load, defamation and
assuming credits for my work.

Also, sexual harassment from Jason Bass last February, I felt slightly his change of
attitude towards me when I professionally rejected his offer, but it wasn’t loudly
portrayed till he provided his demeaning feedback on my work in the PIP. I didn’t
report it then because I was scared of retaliation so I said to myself I will keep
professional with him as long as this will not impact my work, which was the same
attitude I had to do with the other two team members that I raised concern with my
manager since he tried to help address when he had time but they didn’t stop.

Also I feel I been retaliated as a results of concerns I expressed in terms the following:
Cal Poly credits don’t map to any solutions

No solutions developed to date which was contradicting with the objective as
stated in the agreement.

46
